Citation Nr: 1718064	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  14-32 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for rheumatoid arthritis (RA).

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1956 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 (glaucoma, RA, tinnitus, and bilateral hearing loss) and February 2016 (TDIU) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

During the course of the appeal the Veteran was represented by Puerto Rico Public Advocate for Veterans Affairs (PRPAVA), but in March 2016, he revoked PRPAVA's power of attorney.  As the Veteran has not appointed a new representative, he is unrepresented in his appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Glaucoma is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of the Veteran's discharge from active service.

2.  RA is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of the Veteran's discharge from active service.

3.  For the entire appeal period, the Veteran is in receipt of a 10 percent rating, the schedular maximum under Diagnostic Code (DC) 6260, for his tinnitus.

4.  For the entire appeal period, the Veteran had no worse than Level III hearing in the right ear and no worse than Level III hearing in the left ear.

5.  The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for RA have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.87, DC 6260 (2016).

4.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.85, 4.86, DC 6100 (2016).

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his tinnitus and bilateral hearing loss from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his tinnitus and hearing loss was granted and an initial rating was assigned in the July 2013 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Additionally, the Board notes that the Veteran's claim for an increased rating for tinnitus will be decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

With regard to the Veteran's claims for service connection for glaucoma, RA, and TDIU, VA's duty to notify was satisfied by August 2012 and December 2015 letters, respectively issued prior to the July 2013 and February 2016 rating decisions on appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's post-service VA treatment records have been obtained and considered.  While the Veteran has submitted a letter from Dr. N.V., he has not identified any additional, outstanding records that have not been requested or obtained, including any potential records from her.  Moreover, by virtue of the August 2012 VCAA letter the Veteran was encouraged to submit and/or identify any "...reports or statements from doctors, hospitals, laboratories, medical facilities, mental health clinics, x-rays, physical therapy records, surgical reports, etc."  He was further advised that VA would try to obtain any records he identified if he completed a proper authorization form.  To date, the Veteran has not submitted any non-VA treatment records, nor has he asked VA to obtain any records on his behalf.  In fact, in February 2017 he specifically indicated that he has no additional information or evidence to submit and requested that his appeal be transferred to the Board.  Given the foregoing, the Board finds that no further action is necessary in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

The Board further notes that the Agency of Original Jurisdiction (AOJ) issued a formal finding of unavailability of the Veteran's service treatment records (STRs) in July 2013.  However, the Veteran has never alleged nor does the record indicate that he was ever treated in-service for glaucoma or RA.  While VA has a heightened duty to assist a Veteran in development of his claims when STRs are missing or unavailable pursuant to O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), the Board finds that in this case the Board finds that no further efforts to identify any possibly missing STRs is required.  Specifically, the AOJ made attempts to obtain these records as noted in the July 2013 formal finding and notified the Veteran of its failure to obtain these records in June 2013 (prior to the formal finding) noting that his records had been destroyed by fire (i.e., destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973).  Based on the AOJ's efforts, as detailed in the formal finding memorandum, the Board determines that any further efforts to obtain possibly missing STRs would be futile.

Regarding his hearing loss and tinnitus claims, the Veteran was also provided VA examinations in June 2013 and January 2017 which fully addressed the rating criteria for the evaluation of bilateral hearing loss and tinnitus.  Additionally, both examiners specifically addressed the functional impact of the Veteran's bilateral hearing loss pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Furthermore, the Veteran has not alleged that such examinations are inadequate for rating purposes.  Rather, he simply contends that his bilateral hearing loss and tinnitus are more severe than is reflected by the currently assigned ratings.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

In an August 2014 substantive appeal, the Veteran argued that the decision to deny his claims for service connection for glaucoma and RA were "void[ ]ab initio because no [compensation and pension] exam[inations] were done."  Indeed, a VA examination and/or opinion have not been obtained concerning the glaucoma and RA claims decided herein.  However, there is no competent and credible evidence that the Veteran had glaucoma or RA during service and no competent evidence even suggesting that his glaucoma or RA are related to service.  In this regard, the only evidence suggesting a relationship is the Veteran's unsupported lay assertions that the disabilities should be service-connected.  Accordingly, VA examinations and/or opinions are not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").    

With regard to the TDIU claim, the Board acknowledges that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  Here, the Board finds that this case does not warrant consideration of the combined effects of the Veteran's service-connected conditions as his sole service-connected disabilities of hearing loss and tinnitus have been examined together throughout the entire appeal and remanding for another opinion on this issue would serve no useful purpose and would not benefit the Veteran.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

A.  Service Connection Claims

As previously noted, the AOJ exhausted all efforts to locate the Veteran's complete STRs with negative results.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); O'Hare, 1 Vet. App. at 367.  However, there is no presumption, either in favor of the claimant or against VA, arising from possibly missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis or organic diseases of the nervous system (such as glaucoma), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for glaucoma and RA.  As an initial matter, the evidence shows that, during the pendency of this appeal, he 
has been treated for glaucoma and RA, and these disorders have been identified in his VA treatment records.  Accordingly, the first element of service connection, a current disability, is met.  

Post-service treatment records indicate that, in September 2002, a VA clinician noted "glaucoma suspect" when the Veteran reported complaining of red and irritated eyes for the past year.  At that time he denied any trauma to his eyes but reported that his father had a history of glaucoma.  VA treatment records also indicate that the Veteran was first diagnosed with RA in 2011.

Upon review of the record, the Board notes that, while the Veteran reported in his May 2012 claim that his glaucoma and RA had their onset during his service, the record does not support that assertion.  In fact, he was not diagnosed with glaucoma until 2002, more than four decades after his separation from service.  Specifically, at that time, he only reported a one year history of his eye symptoms.  Additionally, he was not diagnosed with RA until 2011, over fifty years after his separation from service.  Thus, competent evidence of a nexus between the current disability and service is necessary to substantiate the claim for service connection.  However, there is no medical evidence of record that even suggests the Veteran's glaucoma or RA are related service.

To the extent the Veteran believes that his current glaucoma and RA are related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of glaucoma and RA requires medical testing and expertise to determine and the etiology of such conditions involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Accordingly, his opinion as to the diagnosis or etiology of his glaucoma and RA are not competent evidence and, as such, his statements in this regard are afforded no probative weight.

Moreover, aside from filing his claim for service connection and pursuing the instant appeal, the Veteran has not made any statement attributing his glaucoma or RA to an incident of service.  

Ultimately, except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107.  In this case, there is no competent evidence of the Veteran's current glaucoma or RA in service or within one year following discharge from service, and there is no competent evidence linking the Veteran's current glaucoma and RA to service.  Thus, the preponderance of the evidence is against the claims, and the claims for service connection are denied.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for glaucoma and RA.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


B.  Initial Rating Claims

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected tinnitus is currently assigned a 10 percent rating under 38 C.F.R. § 4.87, DC 6260, effective April 17, 2012.  He generally contends that a higher initial rating is warranted for his tinnitus, but has provided no specific argument in support of his claim.  However, a veteran is limited to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for recurrent tinnitus under 38 C.F.R. § 4.87, DC 6260.  As there is no legal basis upon which to award a higher schedular disability rating for tinnitus, his claim for a rating in excess of 10 percent on a schedular basis must be denied.  The law, in particular the regulation governing schedular evaluation of tinnitus, is dispositive of the claim.  See Sabonis, supra. 

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, DC 6100, effective April 17, 2012.  Aside from statements made to VA examiners, the Veteran has not submitted any lay evidence regarding the severity of his bilateral hearing loss.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

As noted above, the record contains an April 2012 letter from Dr. N.V.  who reported the Veteran watched the television and listened to the radio at high volumes.  She also observed that the Veteran has difficulty following conversations in a group or in a noisy environment.  The Veteran told Dr. N.V. that he had to ask people to repeat themselves and that he misunderstood people but was better able to decipher what was being said if he was looking at the speaker.  He was noted to have loud and fluctuating speech.

The Veteran was afforded a VA audiological examination in June 2013 in connection with his claim for service connection.  At that time, he reported the need to wear hearing aids in order to communicate with others and understand what they were saying, which the examiner indicated could impact his ordinary life, to include his ability to work; however, tinnitus was not noted to impact his life or ability to work.  Audiological testing revealed the following pure tone thresholds in decibels:

June 2013

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
40
60
70
80
62
LEFT
50
65
90
85
72

Word recognition testing revealed speech recognition ability of 88 percent in the right ear and 86 percent in the left ear.  No exceptional pattern of hearing loss was demonstrated.  These audiometry test results equate to Level III hearing in the right and left ears.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level III hearing in one ear and Level III hearing in the other ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.

Thereafter, in January 2017, the Veteran underwent a second VA audiological evaluation.  The 2017 examiner also opined that the Veteran's hearing loss could impact his ordinary conditions of daily life, including his ability to work, because he had difficulty understanding speech on the telephone and following a conversation in noise; however, his tinnitus was noted to be bothersome in quiet places.  Audiological testing revealed the following pure tone thresholds in decibels:

January 2017

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
45
65
75
80
66
LEFT
40
55
70
80
61

Word recognition testing revealed speech recognition ability of 92 percent in the right ear and 90 percent in the left ear.  No exceptional pattern of hearing loss was demonstrated.  These audiometry test results equate to Level II hearing in the right ear and Level III hearing in the left ear.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level III hearing in one ear and Level II hearing in the other ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's belief that his bilateral hearing loss is severe enough to justify a compensable rating.  Even after considering such contentions, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

C.  TDIU

The Veteran contends that his service-connected bilateral hearing loss and tinnitus prevent him from obtaining and maintaining substantially gainful employment.  

Aside from pursuing this claim, the Veteran has not provided any lay or medical evidence explaining how his bilateral hearing loss and tinnitus prevent him from working.  Notably, in a March 2016 notice of disagreement and elsewhere, he claimed that his claim should be granted based on his nonservice-connected visual impairment.  

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In determining employability, consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability-not whether a veteran is unemployable solely due to his/her service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Even if a claimant terminated his employment as a result of non-service-connected disabilities, the Board must make clear to what extent this fact is even relevant to a determination that the service-connected disabilities do not prevent him from undertaking any substantially gainful employment.  Floore, 26 Vet. App. at 383; accord Hatlestad, 5 Vet. App. at 529.  

The Veteran is service-connected for bilateral hearing loss, evaluated as noncompensably disabling, and tinnitus, evaluated as 10 percent disabling, effective April 17, 2012.  His combined disability rating is 10 percent, effective April 17, 2012.  Thus, his service-connected disabilities do not meet the schedular criteria for consideration of a TDIU.  Further, the Board is precluded from assigning a TDIU rating on an extra-schedular basis in the first instance.  However, if it is determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of such service-connected disability, the Board may refer the matter to the Director, Compensation and Pension Service, for consideration of entitlement to TDIU on an extra-schedular basis.

In his Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), received in December 2015, the Veteran reported that he became too disabled to work in January 1979.  He further indicated that he last worked for Julio M. Carrasquiollo performing "ofic. service" from January 1962 to January 1979.  The Veteran reported that he had not sought employment since 1979.  He denied having any education or training beyond the eighth grade.
  
During the June 2013 VA examination, the Veteran reported that he needed to wear his hearing aids for effective communication and he reported to the January 2017 examiner that he had difficulty following conversations on the telephone or in noisy environments and his tinnitus was bothersome in very quiet places.  

Based on the foregoing, the Board finds that the Veteran's service-connected bilateral hearing loss and tinnitus do not render him unable to secure and follow a substantially gainful occupation.  In this regard, while he does have some limitations associated with such disabilities, to include difficulty hearing in noisy environments, speaking on the phone, and being bothered by his tinnitus in very quiet environments, such disabilities alone are not of sufficient severity to produce unemployability.  For instance, there is no evidence to suggest that the Veteran could not work in a face-to-face position or in a position requiring manual labor; that the need to look at someone when speaking to them is a bar to employment; or that the need to wear hearing aids, which work to cure his service-connected bilateral hearing loss, impedes his ability to work.

In reaching such determination, the Board acknowledges that the Veteran has reported a limited education and work history; however, the limitations on his capacity to work are only partially due to his service-connected disabilities.  In fact, as previously noted, the Veteran himself has routinely reported that his nonservice-connected glaucoma and RA prevent him from working, not his bilateral hearing loss and tinnitus.  Indeed, the only time the Veteran ever reported that his bilateral hearing loss and tinnitus impaired his ability to work was in response to questioning from a VA employee in February 2016 who asked him to identify which service-connected conditions impacted his employability; however, he did not elaborate as to how such disabilities prevent his employment.  

In sum, while the examiners observed limitations that impacted the Veteran's ability to work, there is simply no evidence, to include his own statements, to support the finding that his bilateral hearing loss and tinnitus alone are of sufficient severity to produce unemployability.  In this regard, he acknowledges that he is unable to secure and follow a substantially gainful occupation due to a multitude of disorders, to include his nonservice-connected glaucoma and RA.  As such, per the Veteran's own statements, he is not unemployable due to solely to his service-connected bilateral hearing loss and tinnitus.  

Therefore, based on the evidence of record, the Board finds that the Veteran's service-connected bilateral hearing loss and tinnitus do not render him unable to secure and follow a substantially gainful occupation.  As such, referral to the Director, Compensation and Pension Service, for consideration of a TDIU on an extra-schedular basis is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for glaucoma is denied.

Service connection for RA is denied.

An initial rating in excess of 10 percent for tinnitus is denied.

An initial compensable rating for bilateral hearing loss is denied.

A TDIU is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


